Exhibit 10.12(i)

EXECUTION COPY

EIGHTH AMENDMENT AND CONSENT TO AMENDED AND RESTATED

REVOLVING LOAN AGREEMENT

This Eighth Amendment and Consent to Amended and Restated Revolving Loan
Agreement (this “Amendment”) is entered into as of February 29, 2008 by and
among Wheeling-Pittsburgh Steel Corporation, a Delaware corporation
(“Borrower”), Wheeling-Pittsburgh Corporation, a Delaware corporation
(“Holdings”), General Electric Capital Corporation, as administrative agent
(“Administrative Agent”) for the Lenders (this and all other capitalized terms
not defined herein shall have the meanings set forth in the “Loan Agreement” as
defined below), and the other Lenders signatory hereto.

RECITALS

WHEREAS, Borrower, Holdings, Administrative Agent, Lenders and certain other
parties thereto have entered into an Amended and Restated Revolving Loan
Agreement dated as of July 8, 2005 (as heretofore or hereafter amended,
modified, supplemented or restated, the “Loan Agreement”);

WHEREAS, Borrower desires, and the Lenders and Administrative Agent are willing,
to amend the Loan Agreement and consent to the Designated Asset Sale (as
hereinafter defined), upon and subject to the conditions set forth in this
Amendment; and

WHEREAS, this Amendment shall constitute a Loan Document and these Recitals
shall be construed as part of this Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the parties hereto hereby agree as follows:

1. Amendments to the Loan Agreement.

(a) Section 1.5 of the Loan Agreement is hereby amended by deleting the
following text located at the conclusion of clause (a) thereof:

“Notwithstanding anything to the contrary in this Section 1.5(a), effective as
of the Seventh Amendment Effective Date, the Applicable Margins shall be as
follows (without adjustment based on any of the foregoing grids):

 

Applicable Index Margin

   1.25 %

Applicable LIBOR Margin

   2.50 %

Applicable L/C Margin

   2.50 %

Applicable Unused Line Fee Margin

   0.50 %”

and substituting therefor the following text:



--------------------------------------------------------------------------------

“Notwithstanding anything to the contrary in this Section 1.5(a), effective as
of the Eighth Amendment Effective Date, the Applicable Margins shall be as
follows (without adjustment based on any of the foregoing grids):

 

Applicable Index Margin

   1.50 %

Applicable LIBOR Margin

   2.75 %

Applicable L/C Margin

   2.75 %

Applicable Unused Line Fee Margin

   0.50 %”

(b) Section 1.18 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

“1.18 [Reserved]”

(c) Annex A to the Loan Agreement is hereby amended by deleting clause (a) of
the definition of “Commitment Termination Date” therein in its entirety and
substituting therefor the following:

“(a) the earlier of (i) April 30, 2008 and (ii) the date that is 60 days prior
to the “Maturity Date” set forth in the Term Loan Agreement, subject, in each
case, to extension pursuant to the Extension Option,”

(d) Annex A to the Loan Agreement is hereby amended by inserting the following
definitions in alphabetical order therein:

“Eighth Amendment” means that certain Eighth Amendment to Amended and Restated
Revolving Loan Agreement dated as of February 29, 2008 by and among Borrower,
Holdings, Administrative Agent and the Lenders.

“Eighth Amendment Effective Date” has the meaning ascribed to it in the Eighth
Amendment.

“Extension Option” means the one time option of the Borrower to extend clause
(a) of the Commitment Termination Date to the earlier of (i) September 30, 2008
and (ii) the date that is 60 days prior to the “Maturity Date” set forth in the
Term Loan Agreement. The Extension Option shall be subject to the delivery by
Borrower of written notice to Administrative Agent and the Lenders indicating
Borrower’s intention to so extend the Commitment Termination Date; provided,
that to the extent that Administrative Agent and the Lenders have not received
written notice from Borrower declining the Extension Option on or prior to
April 21, 2008, Borrower shall be deemed to have exercised the Extension Option
as of such date.

 

2



--------------------------------------------------------------------------------

(e) Annex G to the Loan Agreement is hereby amended as follows:

(i) by deleting the text “November 1, 2008” in the initial proviso therein and
substituting therefore the text “September 30, 2008”; and

(ii) by deleting clause (a)(ii) therein and the provisos thereto and
substituting therefor the following:

“(ii) each of the Credit Parties shall not permit the Borrowing Availability to
be less than $70,000,000; provided, that solely for purposes of the calculation
of the Borrowing Availability in this clause (ii), during this period (A) the
Maximum Amount shall be $285,000,000 and (B) the Inventory Cap shall be excluded
from the calculation of the Borrowing Base.”

(f) Annex J to the Loan Agreement is hereby deleted in its entirety and replaced
with Annex J attached hereto.

2. Consent. Notwithstanding Section 6.5 of the Loan Agreement, Administrative
Agent and Lenders hereby consent to the Designated Asset Sale, so long as
Administrative Agent shall have received on the closing date of the Designated
Asset Sale a fully-executed copy of the purchase agreement governing the
Designated Asset Sale, which shall not have been amended from the form of such
document delivered to Administrative Agent and Lenders on the Eighth Amendment
Effective Date (as hereinafter defined) without the prior written consent of
Administrative Agent.

3. Representations and Warranties of Borrower.

(a) The Recitals in this Amendment are true and correct in all respects.

(b) All representations and warranties of the Credit Parties in the Loan
Agreement and in the other Loan Documents to which it is a party are
incorporated herein in full by this reference and are true and correct in all
material respects as of the date hereof, except to the extent that any such
representation or warranty expressly relates to an earlier date.

(c) After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.

(d) Borrower has the power, and has been duly authorized by all requisite
action, to execute and deliver this Amendment and the other documents and
agreements executed and delivered in connection herewith to which it is a party.
This Amendment has been duly executed by Borrower and the other documents and
agreements executed and delivered in connection herewith to which Borrower is a
party have been duly executed and delivered by it.

 

3



--------------------------------------------------------------------------------

(e) This Amendment is the legal, valid and binding obligation of Borrower and
the other documents and agreements executed or delivered in connection herewith
to which any of the other Credit Parties is a party are the legal, valid and
binding obligations of the other Credit Parties, in each case enforceable
against each of the other Credit Parties in accordance with their respective
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium, or similar law affecting
creditors’ rights generally.

(f) The execution, delivery and performance of this Amendment and the other
documents and agreements executed and delivered in connection herewith do not
and will not (i) violate any law, rule, regulation or court order to which any
of the Credit Parties is subject; (ii) conflict with or result in a breach of
the certificate of formation or incorporation, bylaws, limited liability company
agreement or other organizational documents of any of the Credit Parties or any
other agreement or instrument to which it is party or by which the properties of
any of the Credit Parties is bound; or (iii) result in the creation or
imposition of any Lien on any property of any of the Credit Parties, whether now
owned or hereafter acquired, other than Liens in favor of Administrative Agent.

(g) No consent or authorization of, filing with or other act by or in respect of
any Governmental Authority or any other Person is required in connection with
the execution, delivery or performance by each of the Credit Parties, or the
validity or enforceability, of this Amendment or the other documents or
agreements executed or delivered in connection herewith to which any of the
Credit Parties is a party, or the consummation of the transactions contemplated
hereby or thereby, or the continuing operations of any of the Credit Parties
following the consummation of such transactions, except as otherwise expressly
contemplated by this Amendment.

4. Conditions Precedent to Effectiveness. This Amendment shall be effective on
the date (the “Eighth Amendment Effective Date”) when each of the following
conditions shall have been satisfied in the sole discretion of Administrative
Agent:

(i) Each of the Credit Parties and the Lenders shall have delivered to
Administrative Agent executed counterparts of this Amendment;

(ii) Delivery to Administrative Agent, for the benefit of each Lender, a fee in
an amount equal to 0.25% multiplied by each such Lender’s Revolving Loan
Commitment;

(iii) Delivery to Administrative Agent of duly executed Assignment Agreements,
each dated as of the date hereof, by and between: (A) JPMorgan Chase Bank, N.A.,
as assignor, and GE Capital, as assignee; (B) CIT Group/Business Credit, Inc.,
as assignor, and GE Capital, as assignee; (C) UBS Loan Finance LLC, as assignor,
and GE Capital, as assignee; (D) Wachovia Bank, National Association, as
assignor, and GE Capital, as assignee; and (E) Bank of America, N.A., as
assignor, and GE Capital, as assignee;

 

4



--------------------------------------------------------------------------------

(iv) Delivery to Administrative Agent of a duly executed Third Amended and
Restated Revolving Note of GE Capital from Borrower reflecting the revised
Revolving Loan Commitment of GE Capital and dated as of the date hereof;

(v) Delivery to Administrative Agent of a fully executed amendment to the Term
Loan Agreement pursuant to which the current maturity date of April 1, 2008
thereunder shall have been extended to a date no earlier than July 1, 2008;

(vi) Delivery to Administrative Agent and the Lenders of (A) a purchase
agreement in final form governing the sale of certain assets of the Borrower
(separately disclosed by the Borrower to Administrative Agent and the Lenders on
the date hereof) to an unaffiliated third-party buyer (the “Buyer”) (the
“Designated Asset Sale”) for total cash consideration of not less than the
amount separately disclosed by the Borrower to Administrative Agent and the
Lenders on the Eighth Amendment Effective Date as the anticipated amount of such
consideration, and on other terms and conditions reasonably satisfactory to
Administrative Agent and (B) a letter from the Buyer addressed to the Borrower
confirming such purchase agreement to be in final form, on terms and conditions
satisfactory to Administrative Agent. The Borrower hereby agrees that if the
closing of the Designated Asset Sale occurs prior to any refinancing of the Term
Loans, the Net Cash Proceeds (as defined in the Term Loan Agreement) from the
Designated Asset Sale shall be applied to prepay the Term Loans as provided in
Section 2.06(b) of the Term Loan Agreement;

(vii) Delivery to Administrative Agent and each Lender of a financial plan
calculating the Borrowing Availability projections weekly for Fiscal Months
March 2008 and April 2008, in form and substance satisfactory to Administrative
Agent;

(viii) Delivery to Administrative Agent of a duly executed fee letter, in form
and substance satisfactory to Administrative Agent; and

(ix) Delivery to Administrative Agent of such additional agreements, documents
or instruments, if any, as Administrative Agent may reasonably request.

5. Additional Obligation. Each of the parties hereto agrees that, unless
Borrower shall have either (i) declined the Extension Option or (ii) paid in
full the Loans and other Obligations owing to Agent and the Lenders under the
Loan Documents and shall have terminated the Revolving Loan Commitments, in each
case in accordance with the terms of the Loan Documents, Borrower shall deliver
on April 30, 2008 to Administrative Agent, for the benefit of each Lender, a fee
in an amount equal to 0.25% multiplied by each such Lender’s Revolving Loan
Commitment.

 

5



--------------------------------------------------------------------------------

6. Successors and Assigns. This Amendment shall inure to the benefit of and be
binding upon the successors and permitted assigns of the Lenders and
Administrative Agent and shall be binding upon the successors and assigns of
Borrower.

7. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall be one and the same instrument.

8. Headings. The paragraph headings used in this Amendment are for convenience
only and shall not affect the interpretation of any of the provisions hereof.

9. APPLICABLE LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS SET FORTH IN THE LOAN AGREEMENT, OR, IF NO
JURISDICTION IS SET FORTH THEREIN, BY THE INTERNAL LAWS (AS OPPOSED TO CONFLICT
OF LAWS PROVISIONS) OF THE STATE OF NEW YORK.

10. Release of Claims. Each of Borrower and the other Credit Parties hereby
releases, remises, acquits and forever discharges each Lender, each Agent and
the Issuing Bank (including any Person which is resigning or assuming such
respective capacity) and each of their respective employees, agents,
representatives, consultants, attorneys, officers, directors, partners,
fiduciaries, predecessors, successors and assigns, subsidiary corporations,
parent corporations and related corporate divisions (collectively, the “Released
Parties”), from any and all actions, causes of action, judgments, executions,
suits, debts, claims, demands, liabilities, obligations, damages and expenses of
any and every character, known or unknown, direct or indirect, at law or in
equity, of whatever nature or kind, whether heretofore or hereafter arising, for
or because of any manner of things done, omitted or suffered to be done by any
of the Released Parties prior to and including the date of execution hereof, and
in any way directly or indirectly arising out of any or in any way connected to
this Amendment or the other Loan Documents (collectively, the “Released
Matters”). Borrower and each other Credit Party each hereby acknowledges that
the agreements in this Section 10 are intended to be in full satisfaction of all
or any alleged injuries or damages arising in connection with the Released
Matters. Borrower and each other Credit Party each hereby represents and
warrants to each Lender, each Agent and the L/C Issuer (including any Person
which is resigning or assuming such respective capacity) that it has not
purported to transfer, assign or otherwise convey any right, title or interest
of such Borrower or any other Credit Party in any Released Matter to any other
Person and that the foregoing constitutes a full and complete release of all
Released Matters.

EACH OF BORROWER AND EACH OTHER CREDIT PARTY AGREES TO ASSUME THE RISK OF ANY
AND ALL UNKNOWN, UNANTICIPATED OR MISUNDERSTOOD DEFENSES, CLAIMS, CONTRACTS,
LIABILITIES, INDEBTEDNESS AND OBLIGATIONS WHICH ARE RELEASED, WAIVED AND
DISCHARGED BY THIS AMENDMENT. EACH OF BORROWER AND EACH OTHER CREDIT PARTY
HEREBY WAIVES AND RELINQUISHES ALL RIGHTS AND BENEFITS WHICH IT MIGHT OTHERWISE
HAVE UNDER ANY CIVIL CODE OR ANY SIMILAR LAW, TO THE

 

6



--------------------------------------------------------------------------------

EXTENT SUCH LAW MAY BE APPLICABLE, WITH REGARD TO THE RELEASE OF SUCH UNKNOWN,
UNANTICIPATED OR MISUNDERSTOOD DEFENSES, CLAIMS, CONTRACTS, LIABILITIES,
INDEBTEDNESS AND OBLIGATIONS. TO THE EXTENT THAT SUCH LAWS MAY BE APPLICABLE,
EACH OF BORROWER AND EACH OTHER CREDIT PARTY WAIVES AND RELEASES ANY RIGHT OR
DEFENSE WHICH IT MIGHT OTHERWISE HAVE UNDER ANY OTHER LAW OR ANY APPLICABLE
JURISDICTION WHICH MIGHT LIMIT OR RESTRICT THE EFFECTIVENESS OR SCOPE OF ANY OF
THEIR WAIVERS OR RELEASES HEREUNDER.

[Signature page follows]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

 

GENERAL ELECTRIC CAPITAL CORPORATION, individually and as

Administrative Agent

By:

 

/s/ Matthew N. McAlpine

Name:

  Matthew N. McAlpine

Title:

  Duly Authorized Signatory

 

7



--------------------------------------------------------------------------------

WHEELING-PITTSBURGH CORPORATION

By:

 

/s/ Michael P. DiClemente

Name:

  Michael P. DiClemente

Title:

  Vice President and Treasurer

WHEELING-PITTSBURGH STEEL

CORPORATION, as Borrower

By:

 

/s/ Michael P. DiClemente

Name:

  Michael P. DiClemente

Title:

  Vice President and Treasurer

Signature Page to Eighth Amendment



--------------------------------------------------------------------------------

Acknowledgement of Eighth Amendment

Each of the undersigned (i) acknowledges receipt of a copy of the Eighth
Amendment and Consent to Amended and Restated Revolving Loan Agreement dated as
of February 29, 2008 (the “Amendment”; capitalized terms used herein shall,
unless otherwise defined herein, have the meanings provided in the Amendment),
by and among Borrower, the Lenders party thereto and Administrative Agent,
(ii) consents to such Amendment and each of the transactions referenced in the
Amendment and (iii) hereby acknowledges and agrees, in its respective capacities
as debtor, obligor, grantor, mortgagor, pledgor, guarantor, surety, indemnitor,
assignor and each other similar capacity, if any, in which any such entity or
person has previously granted Liens on all or any part of its real, personal or
intellectual property pursuant to the Loan Agreement or any other Loan Document
or has guaranteed the repayment of the liabilities pursuant to any of the
foregoing agreements, that all of such Liens and repayment obligations remain
and shall continue in full force and effect and each of which is hereby
ratified, confirmed and reaffirmed in all respects.



--------------------------------------------------------------------------------

WHEELING-PITTSBURGH CORPORATION

By:

 

/s/ Michael P. DiClemente

Name:

  Michael P. DiClemente

Title:

  Vice President and Treasurer

WP STEEL VENTURE CORPORATION

By:

 

/s/ Paul J. Mooney

Name:

  Paul J. Mooney

Title:

  Vice President and Treasurer

ESMARK, INC.

By:

 

/s/ Michael P. DiClemente

Name:

  Michael P. DiClemente

Title:

  Vice President and Treasurer



--------------------------------------------------------------------------------

ANNEX J (from Annex A—Commitments definition)

to

CREDIT AGREEMENT

 

Lender(s):

     Revolving Loan Commitment    (including a Swing Line Commitment

of $25,000,000)

General Electric Capital Corporation

   $ 225,000,000             

Total

   $ 225,000,000   